Case 2:17-md-02789-CCC-MF Document 355 Filed 05/28/19 Page 1 of 2 PageID: 13882




                    IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

   IN RE: PROTON-PUMP INHIBITOR                          MDL No. 2789 (CCC) (MF)
   PRODUCTS LIABILITY LITIGATION
   (NO. II)

   This Document Relates to:
   Trina A. Waldon v. Abbott Laboratories, et al.

   Civil Action No.: 2:19-cv-1779

  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by Plaintiff Trina A. Waldon and

 Defendants AstraZeneca Pharmaceuticals LP, AstraZeneca LP and Merck & Co. Inc. d/b/a

 Merck, Sharp & Dohme Corporation, pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(ii), that Plaintiff Trina A. Waldon’s claims be voluntarily dismissed without

 prejudice, and with each party to bear its own costs.

 For Plaintiff Trina A. Waldon:                     For Defendant AstraZeneca
 /s/ Douglass A. Kreis                              Pharmaceuticals, LP, AstraZeneca LP and
 Douglass A. Kreis (FL Bar No.: 0129704)            Merck & Co. Inc.
 Dkreis@awkolaw.com                                 /s/ Amy K. Fisher
 Neil D. Overholtz (FL Bar No.: 188761)             Amy K. Fisher
 Noverholtz@awkolaw.com                             Amy.Fisher@icemiller.com
 Jennifer M. Hoekstra (LA Bar No.: 31476)           ICE MILLER, LLP
 Jhoekstra@awkolaw.com                              ONE AMERICAN SQUARE, SUITE 2900
 Aylstock, Witkin, Kreis & Overholtz, PLLC          INDIANAPOLIS, IN 46282-0200
 17 East Main Street, Suite 200                     Telephone: (317).236.5842
 Pensacola, FL 32502-5998                           Facsimile (317) 592.5443
 Telephone: (850) 202-1010
 Fax: (850) 916-7449


 Dated: 05/28/2019                                  Dated: 05/28/2019
Case 2:17-md-02789-CCC-MF Document 355 Filed 05/28/19 Page 2 of 2 PageID: 13883



 SO ORDERED this ___ day of ___________________, 2019.


                                         ______________________________________
                                         HONORABLE CLAIRE C. CECCHI, U.S.D.J.



                                  CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on May 28, 2019, a copy of the foregoing was filed

 electronically. Service of this filing will be made on all ECF-registered counsel by operation of

 the Court’s electronic filing system.

                                                      /s/ Douglass A. Kreis
                                                      Douglass A. Kreis (FL Bar No.: 0129704)
                                                      Dkreis@awkolaw.com




                                                  2
